PER CURIAM.
Ordered that the charges annexed to the moving papers be filed, and that a copy thereof be personally delivered to said Robert H. Wilson, as provided by Judiciary Law (Consol. Laws, c. 30) § 476, and that he have 20 days thereafter in' which to file his answers to the same, or otherwise to present his defense thereto. The further disposition of the motion is reserved until after the filing of such answers or defense. The counsel heretofore designated to present charges, to wit, William N. Dykman, Esq., and Stephen C. Baldwin, Esq., are now severally discharged and relieved from *1119further duties in the matter. See, also, 160 App. Div. 521, 145 N. Y. Supp. 557.